Citation Nr: 1530276	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1967 including service in the Republic of Vietnam during the Vietnam War.  He died in May 2011.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted, in part, entitlement to accrued benefits for service connection for spindle cell sarcoma, primarily renal, with an evaluation of 100 percent from May 2, 2011, to May 31, 2011.

The Veteran filed the claim for entitlement to service connection for spindle cell sarcoma in May 2011, prior to his death.  The appellant filed a claim for accrued benefits, and the RO granted service connection for spindle sarcoma, primarily renal, for accrued benefits purposes. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran was hospitalized for spindle cell sarcoma, primarily renal, on May 2, 2011, and his claim for spindle cell sarcoma was received by the RO on May 6, 2011. 

2.  The Veteran died in May 2011 due to spindle cell sarcoma. 

3.  A formal or informal claim of service connection for spindle cell sarcoma prior to May 2, 2011 has not been shown. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2011 for the award of service connection for spindle cell sarcoma for accrued benefits purposes have not been shown.  38 U.S.C.A. §§ 5107 , 5110, 5121 (West 2014); 38 C.F.R. §§ 3.102 , 3.151, 3.155, 3.160, 3.400, 3.816(c), 3.1000 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here the appellant is appealing the effective date assigned as to the grant of service connection for spinal cell sarcoma, primarily renal.  In this regard, because the December 2012 rating decision granted entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the effective date assigned in the December 2012 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the  appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for determining the effective date of disability compensation, including for Nehmer class members.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the service-connected disability at issue.

The Board also finds that VA has a duty to assist the claimant in the development of her claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, private medical records, arguments from the appellant, and the transcript from the appellant's  Board videoconference hearing.  Additionally, in April 2014 VA attempted to obtain the Veteran's VA treatment records from the Philadelphia VA Medical Center from 1985 to 1992.  A negative response was received in June 2014 from the Philadelphia VA Medical Center.  A June 2014 Supplemental Statement of the Case noted the negative reply in regard to VA's request for VA treatment records from 1985 to 1992.  The Board finds VA has satisfied its duty to assist in attempting to obtain the VA treatment records.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that she is entitled to an earlier effective date for the grant of service connection for spindle cell sarcoma as a Nehmer class member because the Veteran filed a claim for a liver condition due to Agent Orange in 1984.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, the law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 ; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2014). 

On May 6, 2011, the Veteran filed a claim for service connection for cancer.  The Veteran's death certificate reflects that he died in May 2011 of metastatic spindle cell cancer.

May 2011 VA treatment records reflect that the Veteran was admitted to the VA Medical Center and diagnosed with spindle cell carcinoma on May 2, 2011.  The Veteran was noted to have a medical history of chronic pancreatitis with pseudocyst, colonic ileus, anemia, PTSD, Mood Disorder, Glaucoma and Hyperlipidemia.

A May 2011 renal biopsy report reflects that the Veteran had malignant tumor, epitheloid, pleomorphic, spindle cells and giant cells infiltrating kidney parenchyma.  

Subsequently, in December 2012, the RO granted service connection for spindle cell sarcoma, primary renal due to the Veteran's presumed exposure to herbicides in Vietnam.  The RO assigned an effective date of May 2, 2011, the date the Veteran was admitted to the hospital.  During his treatment at the hospital, he was diagnosed with spindle cell sarcoma.

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed.Cir. 1997). 

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1) . 

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs. 38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes soft tissue sarcoma.  38 C.F.R. § 3.816(b)(2).  The Veteran's death certificate reflects that his cause of death was metastatic spindle cell cancer.  In a November 2011 letter, a VA physician stated that spindle cell cancer is a soft tissue sarcoma.  Therefore, the Veteran died from a covered herbicide disease and he and his surviving spouse are Nehmer class members.

Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) .

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p) , 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed a claim for service connection for a skin condition, posttraumatic stress disorder (PTSD) and a "liver condition- possible exposure to Agent Orange- pain" in October 1984.  A February 1985 VA Agent Orange examination report indicates the Veteran had an abnormal liver function test.  In August 1985, VA scheduled a VA examination to evaluate the Veteran's claimed liver condition - possible exposure to Agent Orange.  The Veteran failed to report for the VA examination.  A September 1985 deferred rating decision indicates the RO instructed that the claim be disallowed due to failure to report for a VA examination.  A September 1985 letter informed the Veteran that "we cannot grant your claim for disability benefits" because he failed to report for an examination.  In an October 1985 rating decision, the Veteran's claim for entitlement to service connection for a skin condition secondary to Agent Orange was denied.  The rating decision noted that it would not address the claim for service connection for PTSD because the Veteran did not report for an examination.  An October 1985 letter notified the Veteran that his claim for disability benefits could not be granted.  The RO found the evidence did not establish service connection for Agent Orange.  As the RO did not indicate whether it was referring to the Veteran's claims liver condition, it does not appear that the Veteran's claim for entitlement to service connection for a liver condition was formally denied in 1985.

As noted above, the Veteran filed a claim for spindle cell sarcoma in May 2011.  The Veteran died in May 2011.  Accrued benefits based on the Veteran's claim for service connection for spindle cell sarcoma were granted effective May 2, 2011, the date the Veteran was admitted to the hospital and subsequently diagnosed with spindle cell sarcoma.

The Nehmer stipulation allows VA to go back to the original date the claim was filed, based on medical evidence showing the disability existed at that time.  As discussed above, the Board finds that the Veteran's 1985 claim for a liver condition remained pending.

The appellant has asserted that the Veteran had spindle cell sarcoma prior to May 2011.  See Board Hearing Transcript (Tr.) at 3.  The Board finds that the evidence does not show the Veteran had spindle cell sarcoma in 1985.  The Veteran filed a claim for a liver condition.  However, the evidence does not show that the Veteran had a diagnosis of spindle cell sarcoma at the time or that he claimed he did.  The Veteran's medical treatment records after 1985 do not show that the Veteran had a history of spindle cell sarcoma.  An August 2004 VA treatment record indicates the Veteran denied having had liver disease or a personal history of cancer.  


A February 2011 VA treatment record indicates the Veteran was diagnosed with pancreatitis.  The VA treatment record indicates that a February 2011 CT of the abdomen/pelvis showed multiple cystic masses, consistent with pancreatic pseudocysts.

A May 2011 VA treatment record indicates that a physician stated that she was not sure the Veteran had a pancreatic pseudocyst, and that it could be pancreatic cancer.  A May 2011 renal biopsy indicates the Veteran had a malignant tumor, epithelioid, pleomorphic, spindle cells and giant cells infiltrating kidney parenchyma.  The report also noted a possible mass on the head of the pancreas that would fit with the sarcomatoid renal cell carcinoma.  A May 2011 discharge summary reflects that the Veteran was found to have metastatic spindle cell carcinoma, hemorrhagic brain lesion and fungemia.  He was admitted to the Hospice Palliative Care Unit for end-of-life care and died in May 2011.  The discharge report noted that the Veteran's diagnoses for that admission included partial small bowel obstruction, metastatic hemorrhagic thalamic lesion, fungemia, delirium and pancreatic pseudocyst.

The evidence does not show that the Veteran died of a liver condition or that he was diagnosed with a liver condition at the time of his hospitalization in May 2011.  Therefore, the Board finds that the appellant is not entitled to an effective date prior to May 2, 2011 for spindle cell sarcoma as a Nehmer class member.  Although the Veteran filed a claim for a liver condition due to Agent Orange in 1985, there is no evidence he had a liver condition or spindle cell sarcoma in 1985.  The Veteran was diagnosed with spindle cell sarcoma, primarily renal, brain metastatic and pancreas and abdominal wall metastasis in May 2011.  The evidence does not show that the Veteran had spindle cell sarcoma of the liver or that he was diagnosed with spindle cell sarcoma prior to May 2011.  Accordingly, the Board finds that the appellant is not entitled to an earlier effective date as a Nehmer class member.

The Board has also considered whether the appellant is entitled to an earlier effective date for service connection for spindle cell sarcoma for purposes of accrued benefits.  As noted above, the Veteran had a pending claim of service connection for spindle cell sarcoma at the time of his death in May 2011.  The appellant was awarded service connection for spindle cell sarcoma for accrued benefits purposes effective May 2, 2011.

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(b)(2) . 

The evidence in the file does not show that the Veteran was diagnosed with spindle cell sarcoma prior to his hospitalization in May 2, 2011.  Although the Veteran was admitted to the VA Medical Center in February 2011, the Veteran was not diagnosed with spindle cell sarcoma at that time.  The evidence of record does not show that the Veteran had symptoms of spindle cell sarcoma in February 2011.  Even if the Veteran's symptoms in February 2011 were shown to be related to his spindle cell sarcoma, the date of receipt of the claim for service connection for spindle cell sarcoma is later than the February 2011 date of treatment.  Therefore, the effective date for the grant of service connection for  accrued benefits can be no earlier than May 2, 2011.  Additionally, the evidence does not show that the Veteran filed a formal or informal claim for entitlement to service connection for spindle cell sarcoma prior to May 2011.  As discussed above, the Board does not find that the Veteran's claim for a liver condition due to Agent Orange in 1985 was a claim for spindle cell sarcoma.

The Board has considered the appellant's claim that the Veteran had symptoms of spindle cell sarcoma prior to May 2011.  However, the Board is ultimately bound by the laws passed by Congress, and this decision is dictated by the relevant statues and regulations.  Therefore ,the Board does not find that the evidence supports that award of an effective date prior to May 2, 2011, for the award of service connection for spindle cell sarcoma.


ORDER

Entitlement to an effective date earlier than May 2, 2011, for the award of service connection for spindle cell sarcoma for accrued benefit purposes is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


